This is a proceeding to discipline respondent, an attorney at law, for professional misconduct upon two charges: (1) that after being retained by a client in a matrimonial action and receiving a retainer fee, respondent allowed a default judgment to be taken against his client and refused to return the retainer fee; and (2) that after being retained by another client in an estate matter and receiving a retainer fee, respondent failed to take any action on behalf of his client and finally returned the papers to the client but refused to return the retainer fee. After a hearing upon the charges before a Referee, the Referee filed his report in which he finds that the charges have been sustained. The petitioner now moves for confirmation of the Referee’s report and for appropriate disciplinary action against respondent. In our opinion the Referee’s findings are amply sustained by the proof. The motion to confirm the Referee’s report is granted. It also appears from the record: (1) that respondent failed to appear in this court or before the Referee, although due notice was given to him; (2) that respondent had persistently ignored every request of the petitioner, prior to the institution of this formal proceeding, to appear and to offer his explanation or defense with respect to the charges made; (3) that he has abandoned the practice of the law due to ill health; and (4) that he has no interest in continuing the practice of the law. Under the circumstances, the respondent should be disbarred. His name is directed to be struck from the roll of attorneys and counselors at law, effective November 16,1964. Beldock, P. J., Ughetta, ICleinfeld, Christ and Brennan, JJ., concur.